TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00607-CV


                                   Jon Thomas, Appellant

                                               v.

                                   GenMega, Inc., Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 21-0449-C26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jon Thomas has filed a motion to dismiss this appeal.   We grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, Triana

Dismissed on Appellant’s Motion

Filed: March 9, 2022